IN THE CASE OF



                            UNITED STATES, Appellee

                                            v.

                      Daniel L. RASNICK, Airman Basic
                         U.S. Air Force, Appellant

                                     No. 02-0851
                             Crim. App. No. S30004

             United States Court of Appeals for the Armed Forces



                              Decided January 17, 2003




                                        Counsel

For Appellant: Captain Antony B. Kolenc, Colonel Beverly B. Knott, and Major
     Terry L. McElyea.



For Appellee: Major John D. Douglas, Colonel LeEllen Coacher, and Lieutenant
     Colonel Lance B. Sigmon.




Military Judge:   Patrick M. Rosenow


         THIS OPINION IS SUBJECT TO EDITORIAL CORRECTION BEFORE FINAL PUBLICATION.
United States v. Rasnick, No. 02-0851/AF


PER CURIAM


   Pursuant to his pleas of guilty, the Appellant was convicted

at a special court-martial of three specifications of disrespect

toward a superior commissioned officer, insubordinate conduct

toward a non-commissioned officer, and disobeying an order, in

violation of Articles 89, 91, and 92, Uniform Code of Military

Justice, 10 USC §§ 889, 891, 892, respectively.    Officer members

sentenced him to a bad-conduct discharge, restriction to the

limits of Sheppard Air Force Base, Texas, for two months, and

forfeiture of $500 pay per month for two months.   The convening

authority approved only so much of the sentence that provided

for a bad-conduct discharge and forfeiture of $500 pay for one

month.   The Court of Criminal Appeals affirmed in an unpublished

opinion.

     On Appellant’s petition, we granted review of the following

issue:

           WHETHER THE MILITARY JUDGE ERRED BY REFUSING
           TO INSTRUCT THE MEMBERS THAT A PUNITIVE
           DISCHARGE IS AN "INERADICABLE" STIGMA WHERE
           THE ONLY REASON FOR THE REFUSAL WAS THE
           MILITARY JUDGE'S MISTAKEN BELIEF THAT THE
           WORD "INERADICABLE" WAS AN INCORRECT
           STATEMENT OF THE LAW AND OVERSTATED THE
           NEGATIVE IMPACT OF SUCH A DISCHARGE.

     For the reasons set forth below, we affirm the decision of

the Court of Criminal Appeals.




                                 2
United States v. Rasnick, No. 02-0851/AF


     At Appellant’s court-martial, the military judge instructed

the court-martial panel as follows with respect to the

possibility of adjudging a punitive discharge:

          Now members, you are advised that the stigma
          of a punitive discharge is commonly
          recognized by our society. A punitive
          discharge will place limitations on
          employment opportunities and will deny the
          accused other advantages which are enjoyed
          by one whose discharge characterization
          indicates that he has served honorably. A
          punitive discharge will affect an accused's
          future with regard to his legal rights,
          economic opportunities, and social
          acceptability.

          You may adjudge a bad conduct discharge.
          Such a discharge deprives one of
          substantially all benefits administered by
          the Department of Veterans Affairs and the
          Air Force establishment. A bad conduct
          discharge is severe punishment and may be
          adjudged for one who in the discretion of
          the court warrants severe punishment for bad
          conduct, even though such bad conduct may
          not include commission of serious offenses
          of a military or civil nature.


     The instruction was patterned after the model guidance in

the Military Judges’ Benchbook, with one exception at issue in

the present appeal.   In contrast to the instruction provided by

the military judge, the first sentence of the model instruction

describes the stigma of a punitive discharge as “ineradicable.”

Legal Services, Dep’t of the Army, Pamphlet 27-9, Military

Judges’ Benchbook, para. 2-6-10 (2001).    The military judge




                                 3
United States v. Rasnick, No. 02-0851/AF


denied Appellant’s request to include the word “ineradicable” in

the instruction.

     If a military judge declines to give a requested

instruction, the denial is reviewed under an abuse of discretion

standard.   United States v. Damatta-Olivera, 37 M.J. 474, 478

(C.M.A. 1993).   Although the word “ineradicable” provides an

appropriate means of describing the future impact of a punitive

discharge, see United States v. Rush, 54 M.J. 313 (C.A.A.F.), it

is not the exclusive means of doing so.    The instructions

provided by the military judge in the present case adequately

advised the members that a punitive discharge was a “severe”

punishment, that it would entail specified adverse consequences,

and that it would affect Appellant’s “future with regard to his

legal rights, economic opportunities, and social acceptability.”

The instructions were sufficient to require the members to

consider the enduring stigma of a punitive discharge.

     The decision of the United States Air Force Court of

Criminal Appeals is affirmed.




                                 4